Citation Nr: 9921138	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

The propriety of the initial 10 percent rating assigned for the 
service-connected residuals of a fracture of the left radius, 
status post open reduction and internal fixation, with decreased 
sensation at the incision site.  



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1992 to December 
1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of the RO 
which granted service connection and assigned noncompensable 
disability evaluations for residuals of an avulsion fracture of 
the distal phalanx of the left middle finger; residuals of a 
fracture of the left radius, status post open reduction and 
internal fixation, with decreased sensation at the incision site; 
and residuals of the donor site bone graft at the right ileac 
crest.  

The veteran filed a Notice of Disagreement in December 1995 and, 
in January 1996, the RO increased to 10 percent the disability 
evaluation for the service-connected residuals of the left radius 
fracture, status post open reduction and internal fixation, with 
decreased sensation at incision site.  

In December 1997, the Board denied entitlement to a rating in 
excess of 10 percent for the veteran's service-connected 
residuals of the left arm fracture, and the veteran appealed to 
the United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court").  

In a December 1998 order, the Court granted a Joint Motion for 
Remand, vacating the Board's decision and remanding for 
additional proceedings.  



REMAND

It was advanced in the Joint Motion that, in adjudicating the 
issue on appeal, the Board failed to adequately consider the 
applicability of 38 C.F.R. § 4.40 (1998) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1998) regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, it was 
noted that the Board failed to adequately assess the weakness of 
the veteran's left hand as well as the pain of the left forearm.  

It was noted in the joint motion that the Board was to obtain a 
new medical examination which takes into consideration the 
factors cited in 38 C.F.R. §§ 4.40 and 4.45.  In addition, the 
examiner is to address whether the veteran has tendon tie-up or a 
muscle or nerve injury.  Finally, upon readjudication, 
consideration is to be given to the note at Diagnostic Code 5213.  

Subsequent to its December 1998 order, the Court recognized a 
distinction between a veteran's dissatisfaction with an initial 
rating assigned following a grant of service connection and a 
claim for an increased rating of a service-connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time-a practice known as "staged" rating.  The RO 
should consider whether a "staged" rating is warranted for the 
veteran's service-connected disability.  

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions: 

1.  The RO should take appropriate steps to 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him January 1997 for residuals of a 
fracture of the left radius, status post 
open reduction and internal fixation, with 
decreased sensation at the incision site.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for comprehensive VA examination to 
determine the current severity of his 
service-connected residuals of a fracture 
of the left radius, status post open 
reduction and internal fixation, with 
decreased sensation at the incision site.  
All indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
report detailed clinical findings and 
comment specifically on the likely degree 
of disability attributable to the service-
connected left arm disability.  The 
examiner also should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
left arm disability.  The examiner should 
be requested to provide an opinion as to 
the extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, and 
to what extent, the left arm exhibits 
weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should specifically address whether the 
veteran has tendon tie-up or a muscle or 
nerve injury.  A complete rationale for any 
opinion expressed must be provided.  

3.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should again review 
the issue of the propriety of the initial 
10 percent rating.  In doing so, the RO 
must consider the Court's decision in 
Fenderson v. West.  Furthermore, the RO 
must consider the Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  If the 
benefits sought on appeal are not granted, 
he and his representative should be issued 
a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to reply 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).  


